Citation Nr: 0008702	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-07 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to an increased evaluation for left shoulder 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
REMAND

The veteran served on active duty from August 1980 to May 
1985.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Cheyenne, Wyoming.  

The Board also notes that a December 1998 rating decision 
denied service connection for right shoulder disability as 
secondary to service-connected left shoulder disability.  The 
veteran was notified of this denial later in December 1998.  
The representative expressed disagreement with this denial in 
a September 1999 statement submitted after the claims folder 
was forwarded to the Board.  Consequently, the RO has not had 
an opportunity to issue a statement of the case on this new 
issue.  

At his July 1999 personal hearing before the undersigned 
sitting at the RO, the veteran alleged that the May 1998 VA 
examination of his left shoulder was inadequate and that his 
left shoulder disability had increased in severity since the 
May 1998 examination.  The Board also notes that the claims 
folder was not available to the VA examiner in May 1998.  
Finally, the Board notes that the May 1998 VA examination 
report does not include an adequate assessment of functional 
impairment due to pain or of functional impairment on 
repeated use, as required by DeLuca v. Brown, 8 Vet.App. 202 
(1995). 

Based on the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claims.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should attempt to obtain, 
and associate with the file, all records 
noted by the veteran that are not 
currently on file. 

2.  After the above has been completed, 
the veteran should be provided a VA 
examination by a physician with 
appropriate expertise to determine the 
current severity of his service-connected 
left shoulder disability.  The claims 
file must be made available to and 
reviewed by the examiner.  Any necessary 
tests or studies, including X-rays, 
should be conducted, and all findings 
should be reported in detail.  The 
examiner should describe all 
symptomatology specifically due to the 
veteran's service-connected left shoulder 
disability.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the specific excursion(s) of 
motion, if any, accompanied by pain.  To 
the extent possible, the examiner should 
assess the extent of any pain.  Tests of 
shoulder movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiner should provide an opinion on the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.  Then, the RO should 
adjudicate the claim for service 
connection for right shoulder disability, 
and readjudicate the issue of entitlement 
to an evaluation in excess of 20 percent 
for the service-connected left shoulder 
disability, to include consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, and 
4.45.  

4.  If the benefits sought on appeal, 
including service connection for right 
shoulder disability, are not granted to 
the veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and should provide the veteran and 
his representative with an appropriate 
opportunity to respond.  The RO should 
inform the veteran of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 5 -


